Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 19, 2000, convicting defendant, after a jury trial, of robbery in the first degree, kidnapping in the second degree, robbery in the second degree (two counts) and endangering the welfare of a child, and sentencing him, as a second felony offender, to concurrent terms of 10 years, 10 years, 5 years, 5 years and time served, respectively, unanimously affirmed.
The question-by-question procedure used to confer immunity upon a prosecution witness was completely appropriate (Matter of Brockway v Monroe, 59 NY2d 179, 186-187). Defendant’s claim that the court’s failure to employ an expedited, transactional approach interfered with cross-examination and impaired the jury’s ability to evaluate the testimony rests on speculation. We note in any event that the court ultimately simplified the question-by-question procedure.
The challenged portions of the People’s summation constituted fair comment on the evidence in response to defense arguments and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). The prosecutor was careful to avoid shifting the burden of proof.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Williams, Saxe, Wallach and Friedman, JJ.